Per Curiam

Appellant is actually seeking a declaratory judgment, since the Court of Appeals has no basis for issuing the mandamus order requested unless it makes a determination that R. C. 4123.68 (X) is unconstitutional.
This court stated in State, ex rel. Foreman, v. Bellefontaine Municipal Court (1967), 12 Ohio St. 2d 26, at page 28, as follows:
“Statutes which create a declaratory judgment procedure do not extend the jurisdiction of the subject matter of a court but rather extend the power of the court to grant declaratory relief within its respective jurisdiction. In other words, declaratory judgment statutes provide an additional remedy which may be granted by a court but they do not extend the jurisdiction as to the subject matter upon which a court may act. San Ysidro Irrigation District v. Superior Court of San Diego County, 56 Cal. 2d 708, 365 P. 2d 753, and 26 Corpus Juris Secundum 255, Declaratory Judgments, Section 113.”
Although R. C. 2721.02 gives all “courts of record” the power to render declaratory judgments, the 1968 Modern Courts Amendment gives Court of Appeals original jurisdiction only in quo warranto, mandamus, habeas corpus, prohibition, procedendo, and in any eause on *24review as'may be necessary to its complete ■ determination. Section 3(B)(1)(a)-(f), Article IV of the.Ohio Constitution. Permitting a Court of Appeals to give what is basically a declaratory judgment is to expand its constitutionally declared jurisdiction.
For the foregoing reason, the judgment of the Court of Appeals is affirmed. ' ,•

Judgment affirmed.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Stephenson and Locher, JJ., concur.
Stephenson, J., of the Fourth Appellate District, siting for Sweeney, J.